DETAILED ACTION
Response to Amendment/Arguments
	Claims 1, 3, 6-8, 11-14, and 19 are currently pending.  Claims 11-14 and 19 are withdrawn from further consideration as being drawn to a non-elected invention.  Claims 2, 4, 5, 9, 10, and 15-18 are cancelled.  No claims have been amended.
Applicant's arguments filed 7/29/22 have been fully considered but they are not persuasive. 
The Applicant argues that “Shen does not disclose Applicant’s claimed safety switch configured to interrupt a power supply to a shut-off valve for performing a servicing operation on the motor vehicle. In contrast, Shen discloses an anti-theft protection device. Thus, Applicant respectfully submits that Applicant’s invention and Shen are directed to different purposes, and thus, have different functions and functionalities. Applicant’s invention, as functionally claimed in independent claim 1, has a safety switch configured to interrupt a power supply to a shut-off valve for performing a servicing operation on the motor vehicle. Shen has a Battery Power Supply and Fuel Tank Fuel Control Device (2) for preventing theft of the vehicle. A Start-Up Device (1) (the Examiner’s interpreted “safety switch”) sends start-up code signals to the
Battery Power Supply and Fuel Tank Fuel Control Device (2)”.
	In response, as stated in MPEP 2114, Section II, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART, “Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”.  The Office first points out that the function of the “safety switch” recited in claim 1 of the present application is “to interrupt a power supply to the shut-off valve” which “interrupt in a currentless state, a fluid connection between the pressurized container and at least one fuel gas consumer”.  So, claim 1 does not require any additional structural features of the switch.  The only structural features of the switch is recited in claim 3, which is “a lock and a key”.  Although Shen discloses a start-up device / control means (switch) that is used for an anti-theft device and not for performing a servicing operation on the motor vehicle, Shen teaches all of the structural limitations and the same function of interrupting a power supply to the shut-off valve as the present invention.  Since claim 1 is an apparatus claim (as opposed to a method claim 11), the Office maintains the contention that the limitation “for performing a servicing operation on the motor vehicle” can be construed as being intended use.      
	The Applicant further argues that “one of ordinary skill in the art would not interpret Shen’s Battery Power Supply and Fuel Tank Fuel Control Device (2) (and Start-Up Device (1) which sends codes thereto) for preventing theft of the vehicle as Applicant’s claimed safety switch configured to interrupt a power supply to a shut-off valve of a pressurized container system for performing a servicing operation on the motor vehicle.  Further then, because Shen is directed to an anti-theft device, the anti-theft device of Shen and Applicant’s safety switch function differently”. 
	In response, the Office disagrees that the anti-theft device of Shen and Applicant’s safety switch function differently because a switch that is used either for an anti-theft device or for performing a servicing operation on a motor vehicle has the same function of interrupting a power supply to a shut-off valve to prevent un-intended start-up of the motor vehicle.  As stated in col. 1, lines 55-60 of Shen, “a control means enabling said electrical current supply in response to receiving a specific encoded signal, and disabling said electric current supply at other times” and in col. 3, lines 41-43, “the valve means opens in response to an electrical current supply and closes in response to the lack of said electrical current supply”.  So, the start-up device/control means of Shen clearly has the same function as the Applicant’s safety switch.   
	The Applicant further argues that “Shen does not disclose the features of claims 3 and 6”.
	In response, the Office disagrees that Shen does not discloses the features of claims 3 and 6 because as shown in the Fig. 1 and described in col. 2, lines 52-54, “The start-up unit “1” may be activated by any suitable means, such as a mechanical key”.  If a mechanical key is shown in Fig. 1, then a lock is necessarily present in the start-up unit “1”.  So, Shen does teach a lock and a key integrated into the switch, wherein after the interruption of the power supply to the shut-off valve, the switch is locked and/or secured by the lock and key. 
	Therefore, upon further consideration, claims 1, 3, and 6-8 stand rejected under the following 103 rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tagaki et al (US 2010/0143757) in view of Shen (US 6424253).  
Regarding claims 1, 3, and 6-8, Takagi et al discloses a fuel cell vehicle
(motor vehicle) comprising pressurized container system comprising: hydrogen tank “28” (pressurized container) configured to store hydrogen (fuel), a shut-
off valve “30” which may be an electromagnetic valve that inherently interrupts, in a currentless state, a fluid connection between the hydrogen tank and a fuel cell “12” (fuel gas consumer), and an ignition switch configured to interrupt the power supply to the shut-off valve when the ignition switch is turned off ([0032],[0054]-[0057],[0063] and Fig. 1).    
However, Tagaki et al does not expressly teach a safety switch configured to interrupt a power supply to the shut-off valve for performing a servicing operation on the motor vehicle, wherein the safety switch and an ignition switch of the motor vehicle are configured to independently interrupt the power supply to the shut-off valve and wherein the safety switch does not have any other function than interruption of the power supply to the shut-off valve for performing the servicing operation (claim 1); a lock and a key, wherein the lock is integrated into the safety switch and the safety switch is lockable by the lock and the key, wherein the key is different from an ignition key of the motor vehicle, and wherein after interruption of the power supply by the safety switch, the safety switch does not permit the power supply again until unlocking of the lock by the key (claim 3); wherein after interruption of the power supply to the shut-off valve, the safety switch is configured to be locked and/or secured (claim 6).
Shen discloses a start-up device “1” / control means (safety switch) that may be activated by a mechanical key, wherein the start-up device is configured to disable (interrupt) the electrical current supply (power supply) to a fuel valve “2D” (shut-off valve) such as an electromagnetic valve; wherein the start-up device does not have any other function than disabling the electrical current supply to the fuel valve; wherein the start-up device is lockable by the mechanical key, wherein the mechanical key is different from an ignition key of the motor vehicle; wherein after disabling the electrical current supply by the start-up device, and start-up device does not permit the power supply again until unlocking of the lock by the mechanical key; wherein after the disabling of the electrical current supply to the fuel valve, the start-up device is configured (col. 2, lines 7-15 and 48-57, col. 4, lines 9-32 and Fig. 1).  Examiner’s note:  the Office takes the position the limitation “for performing a servicing operation on the motor vehicle” is construed as being intended use.  Therefore, since the Shen start-up device is capable of interrupting a power supply to the shut-off valve for performing a servicing operation on the motor vehicle, it reads on the claim.     
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Tagaki fuel cell vehicle to include a start-up device configured to interrupt a power supply to the shut-off valve for performing a servicing operation on the motor vehicle, wherein the start-up device and an ignition switch of the motor vehicle are configured to independently interrupt the power supply to the shut-off valve and wherein the start-up device does not have any other function than interruption of the power supply to the shut-off valve for performing the servicing operation; and a lock and a key, wherein the lock is integrated into the start-up device and the start-up device is lockable by the lock and the key, wherein the key is different from an ignition key of the motor vehicle, and wherein after interruption of the power supply by the start-up device, the start-up device does not permit the power supply again until unlocking of the lock by the key; wherein after interruption of the power supply to the shut-off valve, the start-up device is configured to be locked and/or secured in order to insert an anti-theft device into a fuel supply line of a vehicle, thereby preventing unauthorized use of the vehicle (col. 3, lines 25-27). 
Regarding claim 7, Tagaki et al as modified by Shen does not expressly teach a safety switch that is accessible without removing further operating components.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Tagaki/Shen fuel cell vehicle to include a safety switch that is accessible without removing further operating components during maintenance operations and/or recovery operations because the accessibility of the safety switch is an obvious design choice which one of ordinary skill in the art would have been able to make in order to facilitate the repair and maintenance of the components of the system (In re Kuhle 188 USPQ 7 (CCPA 1975)).  
  
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729